Citation Nr: 0842360	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  01-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include acute appendicitis, perforated 
diverticular sigmoid colon, and ruptured diverticulum with 
abscess formation.

2.  Entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia and post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1974.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in May 2000, January 2003, 
and May 2004 that, in pertinent part, denied service 
connection for a gastrointestinal disability, to include 
acute appendicitis, perforated diverticular sigmoid colon, 
and ruptured diverticulum with abscess formation; a 
psychiatric disability, to include paranoid schizophrenia and 
PTSD; and a foot disability.  The veteran timely appealed.  
In April 2005, the veteran testified during a hearing before 
RO personnel.

In a September 2006 decision, the Board denied, in pertinent 
part, service connection for a gastrointestinal disability, 
to include acute appendicitis, perforated diverticular 
sigmoid colon, and ruptured diverticulum with abscess 
formation; a psychiatric disability, to include paranoid 
schizophrenia and PTSD; and a foot disability.

The veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 Joint Motion for Partial Remand, the parties 
moved to set aside the Board decision and remand the case to 
the Board; the veteran withdrew his appeal of a denial of 
service connection for a mouth disability.  The Court granted 
the motion.  Thereafter, the case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

In the Joint Motion, the parties essentially agreed that VA 
failed to satisfy its duty to assist the veteran with 
appropriate examinations, or to provide an adequate 
explanation as to whether appropriate examinations were 
necessary.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Gastrointestinal Disability

Service treatment records contain neither manifestations, 
complaints, nor findings of either a gastrointestinal 
disability or stomach pain.  His personnel records do show 
that the veteran played basketball.

The veteran contends that, during an all star game in 
Missouri in 1973 or 1974, he was knocked to the floor and 
another player's knee landed in the veteran's lower abdomen.  
The veteran was taken out of the game.  When he returned to 
the base, the veteran was unable to eat; his stomach was in 
pain, and there was blood in his bowel.  A doctor told the 
veteran that his stomach was swollen; a bland diet was 
ordered.  The veteran was off duty for two days and given 
pain medication.

The veteran states that he continued to have stomach pain 
post service.  Records show that the veteran was treated for 
diverticulosis and a perforated dierticulum of the sigmoid 
colon with abscess formation in December 1989.  He underwent 
several surgeries in the early 1990's, and continues to 
report stomach problems.

The lack of contemporaneous medical evidence is not an 
absolute bar to the veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Under these circumstances, an examination is needed to 
determine whether the veteran's current gastrointestinal 
disability either had its onset during service or is related 
to his active service-to specifically include an in-service 
lower abdomen injury while playing basketball as alleged.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008).

Psychiatric Disability

On the separation examination "Report of Medical History" 
completed by the veteran in May of 1974, the veteran reported 
frequent trouble sleeping, and depression or excessive worry.  
The examiner noted that no treatment was sought or obtained, 
and that the symptoms were still present.

The post-service treatment records include clinical diagnoses 
of depression, schizophrenia, and PTSD.

The veteran contends that while stationed in Mississippi in 
service, he was jumped by 9 guys.  His drill instructor knew 
about the incident, but no report was made.  The veteran was 
then transferred to Bossier City, Louisiana; he contends that 
he was verbally abused, ridiculed, and mistreated because of 
his race.

In March 2003, Tom Lawry, Ph.D., noted that the veteran had a 
difficult time after leaving military service, and eventually 
was awarded Social Security benefits based on his inability 
to work.  Dr. Lawry opined that the veteran's psychological 
difficulties may be linked to his military experiences.

There are several diagnoses of PTSD and other psychiatric 
disability contained in the record, but comprehensive 
testing, including psychological testing, with a complete 
review of the claims folder has not been accomplished.  

The RO should also issue notice to the veteran explaining the 
evidence necessary to corroborate a stressor during service 
to support his claim for PTSD due to personal assault, 
pursuant to 38 C.F.R. § 3.304(f) (2008).  This requirement is 
consistent with the duty to inform the claimant of the 
information and evidence needed to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2008).

Foot Disability 

On the separation examination "Report of Medical History" 
completed by the veteran in May 1974, the veteran reported 
foot trouble.  The examiner noted foot trouble in 1972.  The 
veteran had been seen by a physician; no treatment was given.  
The veteran still had trouble with his feet when wearing 
boots.

The post-service treatment records include findings of 
onychomycosis, digital deformity, and tinea pedis.

Under these circumstances, an examination is needed to 
determine whether the veteran has a current foot disability 
that either had its onset during service or is related to his 
active service-to specifically include the in-service foot 
trouble noted when wearing boots.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified that 
an in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2008).  All specific examples of 
alternative sources of evidence listed 
in 38 C.F.R. § 3.304(f)(3) must be 
included in the notification to the 
veteran.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of stomach pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is otherwise 
related to service-to specifically 
include the in-service lower abdomen 
injury while playing basketball, as 
reported by the veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  Schedule the veteran for a VA 
psychiatric examination.  With regard to 
the veteran's claimed physical assault, 
the examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether the alleged 
stressor was sufficient to produce PTSD; 
and (2) whether it is at least as likely 
as not that there is a link between the 
current symptomatology and one or more of 
the in-service stressors found sufficient 
to produce PTSD by the examiner.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that a psychiatric disorder 
other than PTSD is related to the 
veteran's period of active service, or, 
in the case of psychoses, a period of one 
year following service.

Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.  The veteran's 
service personnel records have been 
associated with the claims file.

4.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of foot trouble; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is otherwise 
related to service-to specifically 
include the in-service foot trouble noted 
when wearing boots, as reported by the 
veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



